Title: Thomas Jefferson to William P. Martin, 14 May 1812
From: Jefferson, Thomas
To: Martin, William P.


          
            Pop. For. May 14. 12.
             Th: Jefferson asks the following favors of mr Martin.
            1. to examine his entry books in order to find Stith’s entry of 99. as adjoing to Tullos’s 374. as on which mr Scott laid his entry & survey of 50. as. this entry was made before 1773. but how long before is not known. it may have been made by some other person & transferred to Richard Stith. perhaps it may stand in mr Wayles’s name.
            2. to furnish him a certified copy of Scott’s entry of Apr. 15. 1789.
            3. do of Scott’s or Tate’s entry of Apr. 26. 1803. it is believed to have been Tate’s.
            4. do of the following surveys, all platted on one paper, side by side, as they actually lie, to wit, Tullos’s 374. as Stith’s 99. as Wilkerson’s, Timberlake’s & Anthony’s surveys, & to lay down Scott’s and Tate’s 50. acres on them, as it actually lies on them. all the preceding are named in Scott’s & Tate’s entries, & their collocation is necessary to shew how far Scott’s survey corresponds with the entries.
            5. that mr Martin will add to his certificate of the preceding plats that he had gone round the lines of Stith’s 99. acres, & found them fully marked, & the marks appearing to be of an age corresponding with the date of the Survey. this last is necessary to prove there was an actual survey, which Scott pretends to deny.
            Th: Jefferson is aware the above will give mr Martin a good deal of trouble, but he prays him to make his own charge which shall be paid on the delivery of the above, & he hopes he can let him have it by Sunday at farthest, as he will leave Poplar Forest on Monday. he wished to have gone to mr Martin’s to explain his wants verbally; but bodily feebleness is gaining on him with years, & these rides fatigue him.
            
              Th:
              Jefferson
          
          
            P.S. on recollection, as some of these entries & surveys were made previous to the division of Bedford, perhaps they may not have been transferred to transcribed on the books of the surveyor in Campbell. in that case, as it will be necessary for Th: Jefferson to search the Books of the surveyor of Bedford mr Martin will be so good as to inform him who he is, & where he lives.
          
        